FILED
                            NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30289

               Plaintiff - Appellee,             D.C. No. 2:12-cr-06012-EFS

  v.
                                                 MEMORANDUM*
JORGE ARMANDO BETANCOURT
MENDOZA, a.k.a. Jorge Mendoza
Mendoza,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Jorge Armando Betancourt Mendoza appeals from the district court’s

judgment and challenges the 84-month sentence imposed following his guilty-plea

conviction for conspiracy and aiding and abetting, in violation of 21 U.S.C. §§ 371

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
& 2; and possession of a controlled substance with intent to distribute, in violation

of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

vacate and remand for resentencing.

      Betancourt Mendoza contends that the government erred by failing to move

for a third-level reduction for acceptance of responsibility under U.S.S.G.

§ 3E1.1(b). Effective November 1, 2013, section 3E1.1 was amended to clarify

that “[t]he government should not withhold [a motion for reduction for acceptance

of responsibility] based on interests not identified in § 3E1.1, such as whether the

defendant agrees to waive his or her right to appeal.” U.S.S.G. § 3E1.1 cmt. n.6.

The government concedes, and we agree, that Betancourt Mendoza is entitled to a

new sentencing hearing in light of this amendment. See United States v. Cabrera-

Gutierrez, No. 12-30233, 2014 WL 998173, at *1 n.1 (9th Cir. Mar. 17, 2014).

Accordingly, we vacate Betancourt Mendoza’s sentence and remand for

resentencing.

      In light of this disposition, we decline to reach Betancourt Mendoza’s other

claims of sentencing error.

      VACATED and REMANDED for resentencing.




                                          2                                    12-30289